Name: 96/567/EC, ECSC, Euratom: Commission Decision of 19 September 1996 amending Decision 94/90/ECSC, EC, Euratom of 8 February 1994 on public access to Commission documents
 Type: Decision
 Subject Matter: information and information processing;  documentation;  EU institutions and European civil service;  rights and freedoms
 Date Published: 1996-09-28

 Avis juridique important|31996D056796/567/EC, ECSC, Euratom: Commission Decision of 19 September 1996 amending Decision 94/90/ECSC, EC, Euratom of 8 February 1994 on public access to Commission documents Official Journal L 247 , 28/09/1996 P. 0045 - 0045COMMISSION DECISION of 19 September 1996 amending Decision 94/90/ECSC, EC, Euratom of 8 February 1994 on public access to Commission documents (96/567/Euratom, ECSC, EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaties establishing the European Communities, and in particular Article 162 of the Treaty establishing the European Community,Whereas on 8 February 1994 the Commission adopted Decision 94/90/ECSC, EEC, Euratom (1) on public access to Commission documents;Whereas that Decision provided for a fee to be charged for copies of printed documents exceeding 30 sheets;Whereas the current system has proved difficult to implement in practice and not very efficient;Whereas accordingly the system of payment of a fee should be made optional,HAS DECIDED AS FOLLOWS:Article 1 Article 2 (5) of Decision 94/90/ECSC, EC, Euratom is replaced by the following:'A fee of ECU 10, plus ECU 0,036 per sheet of paper, may be charged for copies of printed documents exceeding 30 sheets. Charges for information in other formats shall be set on a case-by-case basis but shall not exceed what is reasonable.`Article 2 This Decision will take effect on the day of its publication in the Official Journal of the European Communities.Done at Brussels, 19 September 1996.For the CommissionThe PresidentJacques SANTER(1) OJ No L 46, 18. 2. 1994, p. 58.